DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 19, 2022 has been entered.

Application Status
This action is written in response to applicant’s correspondence received September 19, 2022.  Claims 52-57 and 60-70 are currently pending and under examination. 
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 52-57 and 60-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 52 recites “at least one substitution in amino acid position 49” and “at least one substitution in an amino acid position which corresponds by amino acid sequence homology to amino acid position 49”. It is not clear what it means for the single amino acid position to have “at least one substitution”. This is confusing because amino acid position 49 refers to just one position, which can have only one substitution at a time. It is confusing to refer to possibility of multiple simultaneous substitutions at this one specific position. It is not clear whether the “at least one substitution in amino acid position 49” is attempting to refer to additional nucleotide sequence changes in addition to a substitution at amino acid position 49 or something else.
Claim 52 recites “the substitution results in a decreased folate binding affinity”. However, the claim previously recites “at least one substitution” in part i) and ii). It is not clear which substitution is being referred to by “the substitution”. It is not clear whether it is referring to just one substitution or all of the “at least one substitution” recited by the claim. Accordingly, it is not clear whether each substitution is required to decrease the folate binding affinity or not.
Claims 52, 54, 56, 61, 62, 64, and 68 refer to a “polypeptide of interest”. The specification does not define what it means for a polypeptide to be “of interest”. This term is interpreted as subjective terminology because whether any given polypeptide is “of interest” or not will depend upon the opinion of a particular individual purported to be practicing the invention. However, the specification does not provide some standard for determining whether a polypeptide is “of interest” or not. Accordingly, one of ordinary skill in the art would not be able to ascertain the scope of the claims which depend upon the unrestrained subjective opinion of an individual.
Those claims identified in the statement of rejection but not explicitly referenced in the rejection are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 70 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.3.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Claim 70 depends from claim 52, which recites a method for producing a polypeptide of interest comprising culturing a host cell “wherein the viability of said host cell is dependent on folate uptake” and “wherein the host cell comprises: i) an introduced polynucleotide encoding a selectable marker”. Regarding the selectable marker, claim 52 recites “wherein the mutated folate receptor alpha is a functional membrane-bound folate receptor” and “wherein the selectable marker is a mutated folate receptor alpha which has a decreased folate binding affinity compared to the wild type folate receptor alpha”, which are functional limitations of the selectable marker. However, claim 70 further recites “wherein the selectable marker allows a more stringent and faster selection of high producers than a selection system which uses the corresponding wild type folate receptor alpha as selectable marker”, which is a further functional limitation of the selectable marker. Claim 52 further recites that the mutated folate receptor alpha comprises “i) at least one substitution in amino acid position 49 of the mature wild type human folate receptor alpha sequence of SEQ ID NO: 1, or ii) at least one substitution in an amino acid position which corresponds by amino acid sequence homology to amino acid position 49 of the mature wild type human folate receptor alpha sequence of SEQ ID NO: 1”, which is a structural limitation of the mutated folate receptor alpha. Accordingly, compliance with the written description requirement for claim 70 requires possession of the genus of human folate receptor alpha variants that merely have a substitution an amino acid position 49 and that “allows a more stringent and faster selection of high producers than a selection system which uses the corresponding wild type folate receptor alpha as selectable marker”.
Regarding the scope of claim 52, and by extension claim 70, the claims are intended to encompass a broad genus of possible FR-alpha sequence variants. The fact that the claims are intended to encompass a large genus of possible FR-alpha sequence variants is illustrated by the language of claim 52 as identified above, which merely specifies the presence of a substitution at position 49. However, the remainder of the FR-alpha protein is not structurally limited. This fact is further illustrated by dependent claim 53 which recites “an amino acid sequence which has a sequence identity of at least 80%, at least 85%, at least 90%, at least 95%, at least 96%, at least 97%, at least 98%, or at least 99% to the sequence of SEQ ID NO: 9, and wherein Xaa at amino acid position 49 of SEQ ID NO: 9 is not alanine in said mutated folate receptor alpha”. For these reasons, the structure recited by claim 52 is intended to encompass a large genus of possible FR-alpha sequence variants.
Regarding the teachings of the specification, the specification teaches that SEQ ID NO: 1 refers to the wild type human folate receptor alpha and comprises an alanine at amino acid position 49 (see page 12). The specification further teaches SEQ ID NO: 9, which is identical to SEQ ID NO: 1 except that it comprises Xaa at amino acid position 49. Regarding the significance of amino acid residue at position 49, the specification teaches that “A mutation in position 49 of the mature wild type sequence of folate receptor alpha introduces a mutation in the folate binding pocket and thus, has a strong impact on the folate binding affinity” (page 16, paragraph 1). This finding is supported by Shen (Shen et al. (1997) Biochemistry, 36:6157-6163) who teaches that FR-α and FR-β are functionally distinct folate receptor isoforms that have opposite stereospecificities for reduced folate coenzymes, with FR-α having a relatively high affinity for the physiologic (6S) diastereoisomer (page 6157, column 2). Shen teaches that mutation of FR-α at position 49 from alanine to leucine resulted in decreased folate 6S binding affinity compared to wild type FR-α and resembled FR-β phenotype (see Figure 2). However, claim 70 does not merely require that the selectable marker has decreased folate binding affinity compared to the wild type folate receptor alpha as recited by claim 52. Rather, claim 70 further requires that the selectable marker “allows a more stringent and faster selection of high producers than a selection system which uses the corresponding wild type folate receptor alpha as selectable marker”.
Regarding working examples provided by the specification for embodiments of claim 70, the specification only contains a single working example of a single specific mutated human folate receptor alpha that “allows a more stringent and faster selection of high producers than a selection system which uses the corresponding wild type folate receptor alpha as a selectable marker” as required by claim 70. This guidance is found in Example 1 in which the specification makes clear that the vector “V-mutFRalpha” comprised the wild type human folate receptor alpha which comprises SEQ ID NO: 1 but with the A49L substitution (see specification on page 12, paragraphs 1-3 and on page 48, paragraph 1). The specification further makes clear that Example 1 was performed using this V-mutFRalpha vector (see Tables 1-3). The data in Tables 2 and 3 establish that selection using the mutant FR-alpha comprising SEQ ID NO: 9, which comprises the wild-type FR-alpha amino acid sequence according to SEQ ID NO: 1 with the A49L substitution (see current specification on page 16, paragraph 2) yielded increased cell density under stringent selection conditions after 12 days and achieved 90% viability under stringent selection conditions in shorter time as compared to host cells transfected with the wild-type FR-alpha (see specification on pages 49-51). 
However, the single working example of a single mutant FR-alpha protein having the function of claim 70 does not bear a reasonable correspondence to the structure recited by the claim because the claim merely specifies a substitution at position 49 while the remainder of the FR-alpha protein is not structurally limited. The specification does not provide any specific working examples of any additional FR variants in which additional amino acid positions were mutated yet still provided the same improved growth characteristics. There is also no guidance from the specification for the common structural characteristics of the mutant FR-alpha protein that was mainly responsible for the improved growth characteristics. The specification also does not describe testing other amino acid residues at position 49 to determine whether other amino acids other than leucine would also result in the same improve growth characteristics. Although the specification identifies other important positions involved in ligand binding such as positions 104 and 166 (see page 14, last paragraph), there is no suggestion in the specification that additional substitutions at these positions would still yield the same improved growth characteristics as observed with the specific variant in Example 1. Accordingly, as it pertains to the function recited by claim 70, there is no teaching or suggestion from the specification for a mutant FR-alpha other than one comprising SEQ ID NO: 1 with the A49L substitution. 
Whether additional variants of mutant FR-alpha proteins would yield the same improved growth characteristics would be highly unpredictable. This is supported by Shen (Shen et al. (1997) Biochemistry, 36:6157-6163) who revealed that the IC50 of the FR-alpha (A49L) mutant for 6S folate is 179.0 nM whereas the IC50 of the wild type FR-alpha for 6S folate is 2.9 nM. The specification does not provide any guidance for whether this IC50 is necessary to achieve the improved growth characteristics. However, Shen further teaches additional FR variants comprising leucine at position 49 partially restored the FR-alpha phenotype in terms of IC50 values of 163.5, 101.8, and 101.9 nM (see Figure 1). Conversely, Shen describes some FR variants that despite the presence of alanine at position 49, the IC50 was 110.0 or 122.7 nM (see Figure 3), which indicates that amino acid positions other than 49 can affect folate affinity. In addition, Shen further teaches that the FR variants also varied in terms of their cell surface expression levels (see Figure 3). Shen teaches that this can be attributed to unproductive interactions between the amino-terminal portion of FR-alpha with downstream portions of FR-beta (page 6162, column 1). These data indicate that since other variants cause meaningful changes to FR function in terms of folate affinity and further cell surface expression, the genus of FR-alpha variants having a substitution at position 49 that “allows a more stringent and faster selection of high producers than a selection system which uses the corresponding wild type folate receptor alpha as selectable marker” as required by claim 70 is highly unpredictable.
Accordingly, based on the limited amount of guidance provided by the specification including the single working example of a single specific FR-alpha mutant in which improved growth characteristics was observed, the lack of any teaching or suggestion from the specification that any other FR-alpha variant would have similar improved growth characteristics, and unpredictability in the art as evidenced by Shen, one of ordinary skill in the art would conclude that Applicant was not in possession of the genus of FR-alpha mutants that “allows a more stringent and faster selection of high producers than a selection system which uses the corresponding wild type folate receptor alpha as selectable marker” as required by claim 70.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 52-57 and 60-69 are rejected under 35 U.S.C. 103 as being unpatentable over Assaraf (US 2010/0330572) in view of Van Blokland (Van Blokland et al. (2011) Cytotechnology, 63:371-384) and Shen (Shen et al. (1997) Biochemistry, 36:6157-6163).
Assaraf teaches a method of producing a polypeptide of interest ([0011]). Assaraf teaches (a) culturing a host cell (see abstract) under conditions that allow for expression and secretion of a polypeptide of interest ([0051]-[0052]), wherein the host cell viability is dependent on folic acid (i.e. folate) uptake [0010]. Assaraf teaches introduction of (i) an expression cassette (i.e. a polynucleotide) encoding human folic acid receptor alpha (hFRα) (i.e. a selectable marker) and (ii) an expression cassette (i.e. a polynucleotide) encoding secreted recombinant human antibody of IgG1 type (i.e. a polypeptide of interest secreted from the host cell). Assaraf further teaches that “with respect to the limiting amount of a folate the suitable concentration in the medium can be determined by a person skilled in the art in accordance with the requirements of the host cell and the stringency of the selection condition to be applied” ([0039]). Assaraf further teaches (b) isolating the polypeptide of interest from the cell culture medium and further (c) quantifying (i.e. processing) the isolated polypeptide ([0056]).
Regarding the human FR-α, Assaraf teaches that it comprises SEQ ID NO 1 whose nucleotide positions 26-230 comprises the nucleotide sequence of instant SEQ ID NO 1. In addition, Assaraf further teaches wherein the FR-α is “a functional mutant thereof” which is “a derivative of a folate receptor that is functional in a physiological manner, (i.e. capable of being uptaken by the eukaryotic cell and contributing to the cell’s viability via the cell’s folate metabolism)” ([0026]). Assaraf further teaches that the “mutant form of the folate receptor will comprise one or more amino acid mutation(s), like a substitution, deletion and/or addition” ([0026]).
Assaraf does not teach wherein the mutated FR-α “has decreased folate binding affinity compared to the wild type folate receptor alpha” or wherein the human FR-α is mutated at a position corresponding to position 49 of SEQ ID NO 1.
However, Van Blokland similarly describes a method for the high level production of a protein of interest using selection markers (see abstract). Van Blokland teaches that with a more stringent selection system low-expressing cells will be killed more efficiently, and the expression levels of the protein of interest will be higher (page 371, column 2). Van Blokland teaches increasing the stringency of selection by introducing mutations within the zeocin selection marker protein to functionally impair the selection marker protein (abstract). Van Blokland teaches that Zeocin selection protein mutants resulted in a decreasing number of stably transfected colonies that concomitantly displayed higher protein expression levels (abstract).
In addition, Shen teaches that FR-α and FR-β are functionally distinct folate receptor isoforms that have opposite stereospecificities for reduced folate coenzymes, with FR-α having a relatively high affinity for the physiologic (6S) diastereoisomer (page 6157, column 2). Shen teaches that FR-α is specific for certain epithelial cells whereas most normal tissues contain very low or moderate levels of FR-β (page 6157, column 2). Shen teaches that mutation of FR-α at position 49 from alanine to leucine resulted in decreased folate 6S binding affinity compared to wild type FR-α and resembled FR-β phenotype (see Figure 2).
It would have been obvious to one of ordinary skill in the art to have modified the mutant FR-α protein of Assaraf to comprise a mutation at amino acid position corresponding to amino acid position 49 of SEQ ID NO 1 to have decreased folate binding affinity compared to the wild type FR-α because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results. Each of Assaraf and Van Blockland describe similar methods for the culturing of cells under stringent selection conditions and whose cell viability is similarly dependent on expression of a selection marker to achieve the common purpose of high levels of protein production. The disclosure from Van Blokland that impairment of the selection marker by mutation increases the stringency of the selection and consequently increases the protein production levels would have motivated one of ordinary skill in the art to have similarly impaired the FR-α by mutation of the ligand binding domain, thereby increasing the stringency of selection in the method of Assaraf. The knowledge from Shen that the A49L substitution in FR-alpha reduced its affinity for folate would have given one of ordinary skill in the art the reasonable expectation of success that this substitution to the FR-alpha of Assaraf would have lowered its functionality for stringent selection purposes as described by Van Blokland. This modification would have advantageously increased the protein production in the cells of Assaraf. It would have been predictable that the resulting mutant FR-α protein would have been functional because Shen teaches that the mutant FR-α protein exhibits the phenotype of FR-β, which is already known to be expressed on most normal tissues.

Regarding claim 53, the embodiment in which the mutation is an amino acid substitution of position 49 in SEQ ID NO 1, or wherein the amino acid substitution is to a leucine at amino acid position of SEQ ID NO 9, which refers to an amino acid sequence that comprises instant SEQ ID NO 13, is addressed above as applied to claim 52.

Regarding claim 54, Assaraf teaches (a) an expression cassette encoding the mutated FR-α and (b) an expression cassette encoding the polypeptide of interest ([0051]). Assaraf teaches that the selectable marker and the polypeptide of interest can be on the same or different vectors [0031].
Assaraf does not teach wherein the method further includes a third expression cassette comprising a polynucleotide encoding dihydrofolate reductase (DHFR) as a selectable marker.
However, Assaraf does teach the simultaneous use of a second selection marker and selecting for cells using G418 ([0060]). Assaraf further teaches that the DHFR/MTX selection system is another known selection system ([0003]). Assaraf teaches wherein the DHFR gene is transfected into cells that lack the DHFR gene and the cells are cultured in medium free of nucleotides and subjected to a gradul increase in the concentrations of the antifolate MTX, a most potent DHFR inhibitor, thereby forcing the cells to produce increased levels of DHFR ([0003]).
It would have been obvious to one of ordinary skill in the art to have further provided the host cell with an expression cassette comprising a polynucleotide encoding DHFR as a selectable marker because it would have merely amounted to a simple combination of known selection methods together for the common purpose of producing high levels of protein production. It would have been entirely predictable that these two selection methods would have been useful for their common purpose of cell selection in the combination in the same way as they do separately. One would have been motivated to have done so for the advantage of further increasing the stringency of selection, thereby selecting for cells having increased protein production.

Regarding claim 55, Assaraf teach wherein the host cell is (a) mammalian, (b) rodent, or (c) CHO cell ([0036]). Assaraf further teaches wherein the host cell (d) expresses an endogenous folate receptor ([0014]). Regarding (e), the obviousness of further introducing an expression cassette encoding DHFR as a selectable marker is discussed above as applied to claim 54.

Regarding claim 56, Assaraf teaches (a) an expression cassette encoding the mutated FR-α and (b) an expression cassette encoding the polypeptide of interest ([0051]). Assaraf teaches that the selectable marker and the polypeptide of interest can be on the same or different vectors [0031], as discussed above as applied to claim 54.

Regarding claim 57, the embodiment in which the mutated FR-α comprises (a) and (c) a mutation in the folate binding pocket which results in a decreased folate binding affinity compared to the wild type FR-α is discussed above as applied to claim 52.

Regarding claim 60, the embodiment in which the mutated FR-α comprises an alanine to leucine substitution at (i) amino acid position 49 of SEQ ID NO: 1 is discussed above as applied to claim 52.

Regarding claim 61, the teachings of Assaraf are discussed above as applied to claim 52. In addition, Assaraf teaches wherein (a) there are a plurality of such host cell dependent upon folate update, (b) the plurality of host cells are cultured in a selective culture medium comprising folate in limiting concentration, and (c) obtaining at least one host cell expressing the polypeptide of interest ([0060]). Assaraf further teaches wherein clones with the highest level of antibody production are further cultured under low folic acid concentrations to further support and establish antibody overexpression ([0060]).

Regarding claim 62, Assaraf teaches wherein (v) the host cells recombinantly express and secrete an immunoglobulin molecule (see [0051]-[0056]). For the purposes of this rejection, this immunoglobulin molecule is interpreted as a polypeptide of interest.

Regarding claim 63, the embodiment in which position 49 of SEQ ID NO 1 is mutated to leucine and results in a decreased folate binding affinity is discussed above as applied to claim 52.

Regarding claim 64, Assaraf’s teachings regarding the process of selecting at least one host cell according to the steps of claim 64 prior to step (a) is discussed above as applied to claim 61.

Regarding claim 65, Assaraf teaches two rounds of selection ([0060]) as discussed above as applied to claim 64. To the extent that Assaraf does not explicitly teach a further selection cycle, it would have been obvious to one of ordinary skill in the art to have performed a third selection cycle because it would have merely amounted to a simple repetition of a known method of selecting. One would have been motivated to have done so for the same reasons as discussed by Assaraf which is to “further support and establish antibody overexpression”. Accordingly, it would have been predictable that such additional selection cycles would have further enhanced the selection of cells that are high producers of protein.

Regarding claim 66, Assaraf does not explicitly teach “wherein after step c., the cells are cultured in a culture medium comprising a non-limiting concentration of folate and are then again cultured according to step b. and obtained according to step c”.
However, Assaraf’s teaching regarding the use of multiple selection cycles ([0060]) is discussed above as applied to claims 61 and 65. In addition, prior to the culturing of the cells in non-limiting concentration Assaraf teaches culturing the transfectant cells in the presence of non-limiting concentration of folic acid ([0055]). Assaraf then teaches wherein the cells are recovered and further expanded in shake flasks for analysis of antibody production levels ([0055]).
It would have been obvious to one of ordinary skill in the art to have cultured the cells in a culture medium comprising a non-limiting concentration of folate after selection to allow the cells to recover and expand as described by Assaraf. One would have been motivated to have allowed the cells to recover and expand under non-limiting concentration of folic acid for the advantage of growing the cells that are high producers of the protein. The obviousness of repeating such selection steps is discussed above as applied to 65.

Regarding claim 67, Assaraf teaches additionally culturing the cells with G418 to select for an additional selectable marker introduced into the host cell ([0060]).

Regarding claim 68, Assaraf teaches wherein (v) the host cells recombinantly express and secrete an immunoglobulin molecule (see [0051]-[0056]). For the purposes of this rejection, this immunoglobulin molecule is interpreted as a polypeptide of interest.

Regarding claim 69, the embodiment in which position 49 of SEQ ID NO 1 is mutated to leucine and results in a decreased folate binding affinity is discussed above as applied to claim 52.

Response to Arguments
Response to Applicant’s remarks regarding the prima facie case of obviousness:
Applicants argue that Assaraf does not render obvious the use of the presently claimed mutated FR-alpha having an amino acid substitution at position 49 of SEQ ID NO: 1 and decreased folate binding affinity as a selection marker (see remarks on page 11).
This argument has been fully considered but is not persuasive because it constitutes a piecemeal analysis of the rejection, which is based upon a combination of references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicants argue that Van Blokland teaches a selection system based on mutant zeocin, which involves a completely distinct class of selection markers and therefore would not have provided motivation or a reasonable expectation of success with respect to using a mutated FR-alpha to increase stringency and protein production, let alone a mutated FR-alpha substituted at amino acid position 49 (see remarks on page 12 and 13).
	Applicant’s argument is not persuasive because Van Blokland’s guidance is not limited to the mutant zeocin selection system only. For example, Van Blokland states
“There are multiple ways to achieve a high selection stringency. For instance, the selection marker protein, such as the Neomycin resistance protein has been mutated to become less functional. Weak promoters and destabilising sequences have been employed to induce low expression levels of the selection marker. To increase the selection stringency of the system, methotrexate that inhibits the activity of the dhfr selection marker protein has been added and as a result the entire locus encompassing the dhfr gene is amplified. These 4 examples have in common what all stringent selection systems want to achieve. By lowering the availability and/or functionality of the selection marker protein a cell has to increase the transcription of the transfected selection genes in order to raise the level of functional selection marker protein. If the cell fails to do that, it will die, due to the presence of the selection agent/inhibitor in the culture medium. Underlying all these strategies is the thought that concomitant with raising the expression levels of the selection marker genes, also higher levels of the protein of interest are achieved.” (see paragraph spanning pages 382 and 383).

	Accordingly, the above passage indicates that Van Blokland teaches that high selection stringency can be achieved in many different ways other than zeocin selection specifically. Applicant’s argument that Van Blokland’s teaching to lower the functionality of zeocin by mutation is not transferrable to other selection markers is not persuasive in view of Van Blokland’s teaching above. MPEP 2143.02 teaches that obviousness does not require absolute predictability, but only a reasonable expectation of success is required. In the current case, one of ordinary skill in the art would have had a reasonable expectation of success that lowering the functionality of any selection marker protein, including the FR-alpha of Assaraf, would have necessitated increased expression of the functional selection marker protein in surviving cells as described by Van Blokland. Applicant’s argument that “it is improper to equate the mutated zeocin markers of Van Blokland to the mutated FR-alpha marker, as presently claimed, since they do not function in substantially the same way” (see remarks on page 12) is not persuasive because whether the selection markers function in “substantially the same way” is not the standard for obviousness. It is enough that each of the mutant FR-alpha of Assaraf and the mutant zeocin resistance protein of Van Blokland were each known selection markers that one would have had a reasonable expectation of success in lowering the functionality of the mutant FR-alpha of Assaraf to increase the stringency of selection.

	Applicant further argues that the teachings of Shen are entirely unrelated to in vitro protein production and cell selection systems. Therefore, Shen would not have provided motivation or a reasonable expectation of success in using mutated FR-alpha to increase stringency and protein product in an in vitro selection system.
	These arguments have been fully considered but are not persuasive because they constitute a piecemeal analysis of the rejection, which is based upon a combination of references. For example, Assaraf already provides the instruction to use a mutated version of FR-alpha in vitro (see [0026]), as discussed in the rejection above. Therefore, simply based on Assaraf one of ordinary skill in the art would have had a reasonable expectation of success in using a mutated FR-alpha for in vitro selection. Accordingly, Applicant’s argument that Shen does not provide a reasonable expectation of success in using a mutated FR-alpha as an in vitro selection marker is not persuasive because it does not take into consideration the teachings of Assaraf. Applicant’s argument that FR-alpha and FR-beta “have different expression patterns on normal and malignant tissues” (see remarks on pages 14 and 15) is not persuasive because it does not specifically address why one of ordinary skill in the art would not have had a reasonable expectation of success in lowering the functionality of FR-alpha of Assaraf through the A49L substitution as described by Shen. The fact that Shen teaches that the FR-alpha A49L mutant lowered the folate affinity without destroying it does provide the reasonable expectation of success for lowering the FR-alpha functionality.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (see remarks on pages 15 and 16), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the current case, since the rejection relies solely upon the teachings of the cited references, this reconstruction is proper.
	
Response to Applicant’s remarks regarding evidence of secondary considerations:
	Applicant argues that there is strong evidence of secondary considerations including unexpected results that weigh significantly in favor of non-obviousness. Applicant argues that the Example 1 of the specification shows improved rapidness of selection and improved growth characteristics of the selected cells over the wild type FR-alpha marker of Assaraf (see remarks on page 17, paragraph 2). Applicant argues that it was expected that cells transfected with a mutated folate receptor having a decreased folate binding affinity would not have a growth advantage compared to cells that are transfected with the wild type folate receptor (see remarks on page 17, last paragraph and page 19, paragraph 2). Applicant further argues that improved stringency of selection is possible and cells having a high productivity rate can be obtained faster than with the wild-type FR-alpha marker of Assaraf (see remarks on page 18, paragraph 1 and page 19, paragraph 3).
	These arguments and Example 1 including the data in Tables 2 and 3 in the current specification have been fully considered and are persuasive to establish that selection using the mutant FR-alpha comprising SEQ ID NO: 9 with the A49L substitution, which comprises the wild-type FR-alpha amino acid sequence according to SEQ ID NO: 1 with the A49L substitution (see current specification on page 16, paragraph 2) yielded unexpectedly increased cell density under stringent selection conditions after 12 days and achieved 90% viability under stringent selection conditions in shorter time as compared to host cells transfected with the wild-type FR-alpha (see specification on pages 49-51). Indeed, Van Blokland states “In general, with a more stringent selection system low-expressing cells will be killed more efficiently, and the expression levels of the protein of interest will be higher. Also, more stringent selection systems usually create fewer colonies after transfection, but these colonies will display higher protein expression values” (see page 371, column 2). Accordingly, the Examiner agrees that one of ordinary skill in the art would have expected less cellular growth under the more stringent selection conditions due to a mutated FR-alpha. For these reasons, the results described by the specification as identified above would have been unexpected.
However, MPEP 716.02(d) states, “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’ In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.” In the current case, the above finding of unexpected results cannot be sufficient to overcome the rejection as a whole because these results are not commensurate in scope with the claimed invention. The above finding is not commensurate in scope with the claimed invention because (1) the claims recite FR-alpha variants that are broader than the FR-alpha variant used to obtain the unexpected results and (2) the claimed invention is not limited to stringent selection conditions, and further the results would not be expected to occur over the entire claimed range for the reasons discussed further below.
Regarding the scope of the claimed invention, the claims are intended to broadly encompass a large genus of possible FR-alpha sequence variants. None of the current claims are limited to the embodiment in which the FR-alpha comprises SEQ ID NO: 1 or 9 with leucine at amino acid position corresponding to position 49. Although claim 52 refers to “at least one substitution in amino acid position 49 of the mature wild type human folate receptor alpha sequence of SEQ ID NO 1”, this is insufficient to require that the FR-alpha has the structure of SEQ ID NO 1 having a mutation at position 49. The fact that the claims are intended to encompass a large genus of possible FR-alpha sequence variants is illustrated by claim 52, which additionally recites “at least one substitution in an amino acid position which corresponds by amino acid sequence homology to amino acid position 49 of the mature wild type human folate receptor alpha sequence of SEQ ID NO: 1”. This fact is further illustrated by dependent claim 53 which recites “an amino acid sequence which has a sequence identity of at least 80%, at least 85%, at least 90%, at least 95%, at least 96%, at least 97%, at least 98%, or at least 99% to the sequence of SEQ ID NO: 9, and wherein Xaa at amino acid position 49 of SEQ ID NO: 9 is not alanine in said mutated folate receptor alpha”. For these reasons, the claims are intended to encompass a large genus of possible FR-alpha sequence variants.
Regarding the scope of the experimental results described by the specification, the specification makes clear that the vector “V-mutFRalpha” comprised the wild type human folate receptor alpha which comprises SEQ ID NO: 1 but with the A49L substitution (see specification on page 12, paragraphs 1-3 and on page 48, paragraph 1). The specification further makes clear that Example 1 was performed using this V-mutFRalpha vector (see Tables 1-3). The specification does not provide any working examples in which additional amino acid positions were mutated that still provided the same unexpectedly improved growth characteristics. Although the specification identifies other important positions involved in ligand binding such as positions 104 and 166 (see page 14, last paragraph), there is no suggestion in the specification that additional substitutions at these positions or any other position would still yield the same improved growth characteristics as observed with the specific variant in Example 1.
The current record reflects that it would be highly unpredictable whether additional FR-alpha sequence variants would retain the same improved growth characteristics. For example, Shen (Shen et al. (1997) Biochemistry, 36:6157-6163) who revealed that the IC50 of the FR-alpha (A49L) mutant for 6S folate is 179.0 nM whereas the IC50 of the wild type FR-alpha for 6S folate is 2.9 nM. The specification does not provide any guidance for whether this IC50 is necessary to achieve the improved growth characteristics. However, Shen further teaches additional FR variants comprising leucine at position 49 partially restored the FR-alpha phenotype in terms of IC50 values of 163.5, 101.8, and 101.9 nM (see Figure 1). Conversely, Shen describes some FR variants that despite the presence of alanine at position 49, the IC50 was 110.0 or 122.7 nM (see Figure 3), which indicates that amino acid positions other than 49 can affect folate affinity. In addition, Shen further teaches that the FR variants also varied in terms of their cell surface expression levels (see Figure 3). Shen teaches that this can be attributed to unproductive interactions between the amino-terminal portion of FR-alpha with downstream portions of FR-beta (page 6162, column 1). Accordingly, these data indicate that other variants cause meaningful changes to FR function in terms of folate affinity and further cell surface expression such that it would be highly unpredictable whether other FR-alpha variants would have the same improved growth characteristics. 
In addition, the result which is unexpected, namely the growth advantage under the limiting concentrations of folic acid as described in the specification in Table 2, is not commensurate in scope with the claimed invention, which is not limited to growth under such limiting concentrations of folic acid. Although the specification describes a 10x increase in growth advantage between the FR-alpha mutant and wild-type FR-alpha at 5 nM folic acid, this growth advantage is reduced to 1.8x at increasing concentrations such as 50 nM folic acid. This is evidence that it would be highly unpredictable whether the same unexpected growth advantage that is observed at the limiting concentrations of folic acid would occur over the entire claimed range, which is not limited to such limiting concentrations of folic acid. This disappearing benefit of the mutant FR-alpha in terms of growth advantage at higher folic acid concentrations is further illustrated by the specification Table 3, which shows no difference in the time period needed for cells to achieve a viability of more than 90% at folic acid concentrations as low as 35 nM.
Because of the limited amount of guidance provided by the specification and further the evidence of unpredictability in the specification and the art, the single working example a human FR-alpha that resulted in improved growth characteristics under stringent selection conditions is not considered to be commensurate in scope with the claimed invention.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919. The examiner can normally be reached Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
December 2, 2022